         Case 1:17-cr-00548-PAC Document 322 Filed 02/11/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       February 11, 2020

Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

        We write in response to the defendant’s February 10, 2020 letter, filed at 11:15 p.m. on the
night before the Government intends to call its expert Patrick Leedom to testify about key forensic
evidence in this case. In his letter, the defendant contends that the Government’s expert notice
(the “Notice”) “did not indicate . . . that Mr. Leedom would testify about any access to a March 3
file, much less, what his opinions about the access would be.” (Ltr. at 1). This is gross
misstatement of the record and a blatant attempt to exclude critical expert testimony mere hours
before the Government’s expert is set to take the stand.

         To start, the Notice plainly states that Mr. Leedom will testify about the defendant
inappropriately gaining access to the altabackups on April 20, 2016—the date the Government has
alleged throughout this case (for example, in meetings with defense counsel, in the bill of
particulars, and in multiple pretrial filings) that the defendant stole the classified information that
he provided to WikiLeaks. In particular, the Notice provides that on April 20, 2016, after the
defendant inappropriately reverted Confluence to a time when the defendant had full access to
DEVLAN, the defendant “would have had access to the altabackups and the ability to download
from the workstation to removable electronic devices, such as USB devices or a hard drive.”
Although omitted from the defendant’s letter, the Notice further provides that Mr. Leedom’s
opinions are based on, among other things, “forensic exhibits and videos . . . specifically identified
to you and reproduced in classified discovery on August 16, 2019.” Among those exhibits—which
were identified to defense counsel months before trial in an effort to avoid the very issue that the
defense now raises—were forensic files reflecting that the defendant had access to the March 3,
2016 backup file (among others) in the altabackups and videos showing how the defendant would
have navigated to those backups while Confluence was in its reverted state. In other words, the
very point that the defendant contends was not identified in the Notice—that Mr. Leedom would
testify about the defendant having access to the March 3, 2016 altabackup file—was addressed in
the Notice, cited as evidence that Mr. Leedom specifically relied on in reaching his opinions in
this case, and identified as a specific exhibit five months ago.

       Moreover, any purported ambiguity in Mr. Leedom’s opinions (and there was none from
the Notice) would have been resolved by his 3500 material, which was produced beginning in mid-
         Case 1:17-cr-00548-PAC Document 322 Filed 02/11/20 Page 2 of 2
The Honorable Paul A. Crotty, U.S.D.J.
February 11, 2020
Page 2

January. Among those materials are detailed notes concerning every aspect of his testimony,
including his opinions concerning the altabackups, as well as a 150-plus page presentation that
painstakingly details the defendant’s activities on April 20, 2016, including his access to the,
among others, March 3, 2016 altabackup file.1 The first draft of that presentation was produced
on January 27, 2020—over two weeks ago—and the Government has provided several updated
drafts since that time. To the extent the defense is complaining that Mr. Leedom incorporated a
revised exhibit into his presentation—that is, an exhibit that includes the date accessed time for
the same altabackup files that were identified in August 2019—that exhibit was produced at the
defense’s request weeks ago and the Government disclosed Mr. Leedom’s views of the exhibit to
the defense on multiple occasions. Instead of raising this issue with the Court in a timely fashion,
the defense has chosen to wait until the eve of Mr. Leedom’s testimony to raise what was plainly
apparent from the Notice and multiple subsequent pretrial disclosures. The defense’s request is
entirely inappropriate and should be rejected for what it is—a last ditch attempt to avoid the
devastating implications of key expert testimony in this case.

                                                       Respectfully submitted,
                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:                /s/
                                                       David W. Denton, Jr.
                                                       Sidhardha Kamaraju
                                                       Matthew Laroche
                                                       Assistant United States Attorneys
                                                       Tel.: 212-637-2744 / 6523 / 2420

Cc: Defense Counsel (via ECF)




1
  By comparison, the defendant has disclosed no notes from either of his experts, including his
forensic expert Steven Bellovin.
